Title: From George Washington to Colonel Richard Humpton, 1 June 1779
From: Washington, George
To: Humpton, Richard


        
          Sir
          Head Qrs [Middlebrook] June 1st 1779
        
        I received several days ago Your favor of the 20th Ulto—and have been prevented from answering it before, by a variety of pressing business. I assure you Sir, nothing would give me greater pleasure, than a perfect arrangement of the Army and I sincerely wish that every Officer was placed at the point to which he is intitled. With respect to the case under consideration, your claim to rank above Colo. Chambers, it is impossible for me to interfere in the matter. In August 1777 a Board of Genl Officers sat from the 15 to the 19 for the express purpose of adjusting the disputes between the Field Officers in the pennsylvania line, and fixing their relative rank when it was determined that Colo. Chambers ought to have precedence of you. This Arrangement was transmitted to Congress, who on the 12th of November following confirmed the principles and proceedings of the Board—voted a recall of the Officers former Commissions and issued New Ones, which were delivered and have been acted under ever since. After this proceeding—the result of much care and pains in the first instance and in the last sanctioned and directed by Congress—I cannot authorise a revival of your claim, which would also be directly contrary both to the Letter & Spirit of the Resolution of the 24th of Novr last. I am Sir with regard Yr Most Obedt servt
        
          G. Washington
        
      